Citation Nr: 9930730	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  95-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis 
barbae.  

2. Entitlement to a rating in excess of 40 percent for deep 
vein thrombosis of the left leg.  

3. Entitlement to a rating in excess of 10 percent for a soft 
corn between the fourth and fifth toes of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
April 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1995 rating decision in 
which the RO, inter alia, denied the veteran's claim of 
service connection for pseudofolliculitis barbae, granted a 
10 percent disability rating for deep venous thrombosis (DVT) 
of the left leg, and also granted a noncompensable disability 
rating for a soft corn between the 4th and 5th toes of the 
left foot.  With respect to pseudofolliculitis barbae, the 
veteran filed an NOD in July 1995, and an SOC was issued by 
the RO in August 1995.  The veteran filed a substantive 
appeal in September 1995.  With respect to DVT of the left 
leg and a soft corn of the left foot, the veteran filed an 
NOD in August 1995, and an SOC was issued by the RO that same 
month.  The veteran filed a substantive appeal in September 
1995.  

Subsequently, the veteran's appeal came before the Board, 
which, in a June 1998 rating action, remanded the appeal to 
the RO for additional development, to include the conducting 
of current VA examinations.  In a July 1999 rating action, 
the RO denied the veteran's claim for service connection for 
pseudofolliculitis barbae; increased his disability rating 
for DVT of the left leg from 10 percent to 40 percent, 
effective from October 1998; and awarded a compensable rating 
of 10 percent for a soft corn of the left foot, effective 
from August 1998.  



FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's assertion that he currently suffers from 
pseudofolliculitis barbae is not supported by any medical 
evidence that would render the claim for service 
connection for that disability plausible under the law.  

3. On VA examination in October 1998, the veteran was noted 
to suffer from severe chronic edema in his left leg in 
addition to eczema on his left calf, with the edema 
partially relieved with quinine sulfate, propping up of 
the left leg, and compression stockings.  

4. Under the rating criteria in effect prior to January 12, 
1998, there is an approximate balance of positive and 
negative evidence as to whether the veteran's deep venous 
thrombosis of the left leg is productive of persistent 
swelling, subsiding only very slightly and incompletely 
with recumbency elevation, with pigmentation cyanosis, 
eczema, or ulceration.  

5. Under the rating criteria in effect on and after January 
12, 1998, the veteran's DVT of the left leg is not 
productive of persistent ulceration or massive board-like 
edema with constant pain at rest.  

6. On VA examination in October and November 1998, the 
veteran's feet were noted to be painful, with lesions 
between the 4th and 5th toes of the left foot.  

7. There has been no evidence presented, during any stage of 
the claim, which would support a finding that the 
veteran's soft corn of the left foot is productive of 
moderately severe impairment.  

8. A VA outpatient treatment record, dated April 23, 1997, 
noted treatment of the veteran's painful corns with 
debridement of macerated tissue from between the 4th and 5th 
toes of his left foot.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for pseudofolliculitis barbae.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. Resolving reasonable doubt in favor of the veteran, the 
criteria for a disability evaluation of 60 percent for 
deep venous thrombosis of the left leg are met.  38 
U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7121 (1997 and 1999).  

3. The criteria for an evaluation greater than 10 percent for 
a soft corn between the 4th and 5th toes of the left foot, 
from the date of the appellant's original claim for 
compensation, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 
4.7,4.71a, Diagnostic Code 5284 (1999).

4. The criteria for an evaluation of 10 percent for a soft 
corn between the 4th and 5th toes of the left foot, from 
April 23, 1997, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(a) (West 1991); 38 C.F.R. § 3.102, 3.400(a), (o), 
4.1, 4.2, 4.3, 4.7,4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records discloses 
an enlistment medical examination, dated in August 1972, 
which noted no complaints or findings of pseudofolliculitis 
barbae.  A Chronological Record of Medical Care, dated in 
November 1972, reflects that the veteran presented with 
complaints of a shaving problem; a notation was made of 
pseudofolliculitis, and a referral was made to a shaving 
clinic.  A Physical Profile Serial Report (profile), dated in 
February 1973, reported that the veteran was restricted from 
shaving until April 1973, due to pseudofolliculitis.  A 
profile dated in April 1973 reflected that the veteran was to 
shave once a month only, and to maintain a full beard not to 
exceed one half inch, until July 1973, due to 
pseudofolliculitis barbae.  Similar profiles and treatment 
records regarding restrictions on shaving, dated through 
1982, are also of record.  Chronological Records of Medical 
Care, through 1983, reflect continuing problems with 
pseudofolliculitis barbae.  

In addition, in a Report of Medical Examination dated in 
March 1992, there was no complaint or finding of an 
abnormality of the skin, face, or neck.  The service medical 
records in the claims file do not contain a report of 
examination at the time of the veteran's retirement from 
service in April 1995.  A memorandum regarding "Medical 
Examination for Voluntary Separation or Retirement" 
indicated that a medical professional had reviewed the 
veteran's medical records and had determined that a physical 
examination at separation was required, and an appointment 
was scheduled for February 6, 1995.  The remainder of the 
service medical records reflect treatment for conditions 
unrelated to pseudofolliculitis barbae.  The service medical 
records also reflected the veteran's treatment for DVT of the 
left leg and a soft corn of the left foot.  

In May 1995, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed claims seeking service connection, 
inter alia, for pseudofolliculitis barbae, DVT of the left 
leg, and a bilateral foot disorder.  

In June 1995, the veteran underwent a general medical 
examination for VA purposes.  With respect to his left leg, 
the veteran complained of intermittent swelling in his left 
calf and associated pain if he stood for too long.  He also 
reported that sitting caused a tingling or numbness, as if 
his leg were falling asleep.  As for his feet, the veteran 
reported that between the fourth and fifth toes of both feet 
(more so the left) he had developed extra tissue which was 
annoying and caused discomfort.  Following a clinical 
evaluation, the examiner's diagnosis included a history of 
deep venous thrombosis, phlebitis from DVT, and skin tag of 
the 4th and 5th toes of the left foot predominantly.  No 
complaints or findings were noted with respect to 
pseudofolliculitis barbae.  

In a June 1995 rating decision, the veteran was service 
connected for DVT of the left leg, and awarded a 10 percent 
disability rating.  He was also service connected for a soft 
corn of the "right" foot and awarded a noncompensable 
disability rating.  

In August 1995, the veteran filed an NOD with respect to DVT 
of the left leg, and a soft corn of the "left" foot.  In a 
subsequent VA Form 9 (Appeal to the Board of Veterans' 
Appeals) dated in September 1995, he reported that the 
swelling in his left leg was not readily relieved by 
elevation, there was evidence of discoloration, and that a 
prescribed medication was used for pain relief.  In addition, 
he reported that he had a corn scar which was tender and 
painful, and evidenced repeated ulcerations.  

Following the Board's remand of the veteran's appeal to the 
RO in June 1998, the RO contacted the veteran by letter, 
dated in July 1998, requesting evidence of current treatment 
for his disorders on appeal.  Thereafter, in August 1998, the 
RO received from the National Personnel Records Center copies 
of the veteran's enlistment Report of Medical History and 
Examination, dated in August 1972 (as noted previously).

In September 1998, the RO received medical treatment records 
from the VA medical center (VAMC) in Charleston, dated from 
June 1995 to August 1998.  These records noted the veteran's 
treatment for a ureteral stone and hypertension, as well as 
for DVT of the left leg and pain in his left foot.  In 
particular, a treatment record, dated April 23, 1997, noted 
the veteran's treatment for left foot pain at the 4th and 5th 
toes, with debridement of macerated corn tissue between the 
toes.  

That same month, September 1998, the RO received an 
examination report from Paul Shromoff, D.P.M., dated in 
August 1998.  Dr. Shromoff noted the veteran's complaints of 
recurrent painful corns between the 4th and 5th toes of his 
left foot.  On orthopedic evaluation, there was pain on 
squeezing the 4th and 5th digits together in the proximal 4th 
interspace, left much greater than the right.  There was also 
osseous prominence at the head of the proximal phalanx of the 
5th toe, and the base of the lateral condyle proximal phalanx 
of the 4th toe.  Radiographic study revealed a hypertrophied 
base of the proximal phalanx of the 4th toe and head of the 
proximal phalanx of the 5th toe, which was noted to be 
causing the soft corns the veteran was experiencing.  Dr. 
Shromoff's impression indicated hammertoe of the 5th toe; 
hypertrophic condyle of the fourth toe, left greater than 
right; painful soft corns; and painful ambulation.  

In October 1998, the veteran underwent VA medical 
examination.  With respect to DVT of the left leg, he 
complained of chronic edema in his left lower extremity 
extending up to his hip.  He reported that, while at home or 
work, he needed to prop up his lower extremity to decrease 
the amount of swelling.  He also reported that he had 
increased leg swelling and pain after prolonged walking or 
standing.  On clinical evaluation, the veteran's left lower 
extremity was measured across the mid-thigh and was reported 
to be 57.5 cm (compared to the right - 54.5 cm), with a 
measurement across the mid-calf reported as 41.5 cm (right - 
38 cm).  Varicose veins below the mid-calf were noted to be 
more prominent in the left lower extremity than the right.  
There was "1+" pitting edema over the anterior tibia and 
trace edema in the left foot.  In addition, there was some 
eczema noted on the left calf.  The examiner's assessment was 
post phlebitic syndrome with significant edema and cramping, 
partially relieved with quinine sulfate, propping up of the 
left leg, and compression stockings.  The examiner also noted 
that the veteran suffered from moderately severe symptoms 
attributable to his DVT, including a decreased ability to 
ambulate, increased pain and cramping, and chronic edema.  

With respect to a left foot disorder, the examiner noted the 
veteran's complaints of chronic pain in his feet, with 
walking making the pain worse, and rest relieving the 
symptoms.  On clinical evaluation, the examiner noted a 
lesion between the fourth and fifth toes of each foot, with 
the lesion being deep-seated in the crevice between the toes.  
The examiner noted that it did not appear to be a typical 
corn or callus, and was maculopapular and showing some 
exfoliation.  The veteran's gait was nonantalgic, without the 
use of any assistive device, and there was no limp.  
Additionally, there were no other focal deficits.  The 
examiner's diagnosis was of pain in the feet, with lesions 
between the 4th and 5th toes of each foot which did not, 
according to the examiner, look typically corn or callus 
like.  

Subsequently, at the request of VA, the veteran was medically 
examined by Roy Nickles, M.D., in November 1998.  The veteran 
reported that the pain in his left foot had become so bad 
that he was unable to wear shoes on occasion.  He also noted 
that his last flare-up of symptoms had occurred four months 
previously, with the pain between his 4th and 5th toes on his 
left foot becoming so problematic that he had trouble 
walking.  On clinical evaluation, there was a white macerated 
area between the fourth and fifth interspace of the left 
foot.  In addition, there was also scaling with maceration 
between the fourth and fifth toes of the right foot.  There 
was also nail dystrophy involving the first and fifth 
toenails of the right foot.  The examiner's impression was 
multiple soft corns of the inner space of the 4th and 5th 
toes of both feet, as well as tinea unguium.  

In a July 1999 rating decision, the RO denied the veteran's 
claim for service connection for pseudofolliculitis barbae, 
increased the veteran's disability rating for DVT of the left 
leg to 40 percent, and granted a 10 percent rating for the 
veteran's soft corn of the left foot.  

II.  Analysis

A.  Service Connection

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1999).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Following a review of the evidence, we find that the 
veteran's claim for service connection for pseudofolliculitis 
barbae is not well grounded.  In reaching this conclusion, we 
are cognizant that the veteran was treated in service for 
pseudofolliculitis barbae, apparently through 1983.  However, 
the service medical records do not reflect additional 
treatment for the disorder during the remainder of his 
service period, and a Report of Medical Examination 
(periodic) in March 1992 did not report any skin disorder 
with respect to his face.  Furthermore, there has been no 
post-service medical evidence submitted which reflects 
current treatment for pseudofolliculitis barbae, and a VA 
general medical examination in June 1995 did not reflect any 
complaints or findings pertinent to the disorder.  Thus, the 
veteran has not submitted evidence of a current disability.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there has been no 
medical evidence presented reflecting that the veteran is 
currently being treated for, or suffers from, 
pseudofolliculitis barbae.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the veteran has not 
shown post-service treatment for pseudofolliculitis barbae, 
and therefore, this section cannot serve to assist him in the 
submission of a plausible claim.  Moreover, even if there 
were a current pseudofolliculitis barbae condition, "because 
[the veteran] is not competent to testify that the condition 
he is diagnosed with presently is the same as any condition 
he suffered while in service and since separation, section 
3.303(b) cannot serve to assist him in the submission of a 
plausible claim."  Clyburn v. West, 12 Vet.App. 296, 302 
(1999).

The Board thus concludes, given the lack of post-service 
medical evidence reflecting treatment or diagnosis for 
pseudofolliculitis barbae, and thus no evidence of a current 
disability, that the veteran has not satisfied the threshold 
requirement for a well-grounded claim under the applicable 
law as interpreted in the Caluza and Savage precedents.  See 
also Rose v. West, 11 Vet.App. 169, 171-72 (1998), 
emphasizing that section 3.303(b) provides an alternative 
method of establishing service connection but does not 
override the analysis set forth in Caluza and Epps, supra. 

While the Board does not doubt the sincerity of the veteran's 
contentions, and his belief that he currently suffers from 
pseudofolliculitis barbae and that it is service related, our 
decision must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links a current disability to a period of military 
service.  In this instance, there is a lack of medical 
evidence establishing that the veteran suffers from 
pseudofolliculitis barbae.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski; Montgomery 
v. Brown, both supra.  In addition, the veteran does not meet 
the burden of presenting evidence of a well-grounded claim 
merely by presenting his own testimony because, as a lay 
person, he is not competent to offer medical opinions.  See 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Carbino v. Gober, 
10 Vet.App. 507, 510 (1997).

The Board notes that, where a claim is not well grounded 
under 38 U.S.C.A. § 5107(a), VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but that VA may be obligated, under 38 U.S.C.A. 
§ 5103(a), to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet.App. 69, 78 (1995); see McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997) (expressly adopting 
Robinette's interpretation of section 5103(a)).  Here, unlike 
the situation in Robinette, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet.App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for pseudofolliculitis barbae, regardless of the fact 
that he is currently not shown to be suffering from a 
disability that may be service connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993); Grivois v. Brown, 5 Vet.App. 136 (1994).  
Accordingly, as a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for 
pseudofolliculitis barbae must be denied.  See Epps v. Gober, 
supra.

B.  Increased Ratings

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted 
claims which are plausible.  This finding is based in part on 
the veteran's assertion that his service-connected DVT of the 
left leg and soft corn of the left foot are more severe than 
previously evaluated.  See Jackson v. West, 12 Vet.App. 422, 
428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The Board is also satisfied that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

1.  DVT of the Left Leg

During the course of the veteran's appeal, the criteria 
applicable to diseases of the arteries and veins were 
amended.  See 62 Fed. Reg 65,219 (Dec. 11, 1997).  These 
changes became effective January 12, 1998, and are now 
codified at 38 C.F.R. § 4.104 (1999).  Having previously 
applied the "old" criteria to this claim, the RO applied 
the revised criteria in its evaluation of the veteran's 
service-connected DVT of the left leg, and the veteran was 
notified of its decision in a July 1999 SSOC, in which his 10 
percent disability rating was increased to 40 percent.   

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See Fischer v. West, 
11 Vet.App. 121, 123 (1998), with specific regard to 
amendments to the Rating Schedule.  In reviewing this case, 
the Board must therefore evaluate the veteran's DVT of the 
left leg under both the old and current regulations, to 
determine whether he is entitled to an increased evaluation 
under either set of criteria.  

Prior to the regulatory changes, the veteran's service-
connected DVT of the left leg had assigned to it a 10 percent 
rating under the provisions of Diagnostic Code (DC) 7121 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.104, 
which pertains to impairment of the cardiovascular system.  
Under the criteria for DC 7121 prior to the revision, a 10 
percent rating for unilateral phlebitis or thrombophlebitis 
required symptoms which approximated persistent moderate 
swelling of the leg, not markedly increased on standing or 
walking.  A 30 percent rating was assigned for persistent 
swelling of the leg or thigh, which increased on standing or 
walking 1 or 2 hours, but was readily relieved by recumbency; 
with moderate discoloration, pigmentation and cyanosis.  A 60 
percent rating required persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation, 
with pigmentation cyanosis, eczema, or ulceration.  A 100 
percent rating was assigned for massive board-like swelling, 
with severe and constant pain at rest.  See 38 C.F.R. 
§ 4.104, DC 7121 (1997).  

Under the revised criteria for DC 7121, if the condition is 
asymptomatic with palpable or visible varicose veins, a 
noncompensable evaluation will be awarded.  When the 
disability is manifested by intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, a 10 percent evaluation 
is provided.  Persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, warrants a 20 percent evaluation.  
When the disability is manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is for application.  When 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted.  Finally, massive board-like 
edema with constant pain at rest is evaluated as 100 percent 
disabling.  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is evaluated separately and combined (under 38 
C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  See 38 C.F.R. § 4.104, DC 7121 (1999).  

A review of the evidence of record reflects that, during the 
veteran's most recent VA examination in October 1998, he 
reported that, while at home or work, he needed to prop up 
his left lower extremity to decrease the amount of swelling 
in the leg.  He also reported that he had increased leg 
swelling and pain after prolonged walking or standing.  His 
left lower extremity was measured across the mid-thigh and 
was reported to be 57.5 cms (right - 54.5 cms), with a 
measurement across the mid-calf reported as 41.5 cms (right - 
38 cms).  Varicose veins below the mid-calf were noted to be 
more prominent in the left lower extremity than the right.  
There was "1+" pitting edema over the anterior tibia, and 
trace edema in the left foot.  In addition, there was some 
eczema noted on the left calf.  The examiner's assessment was 
postphlebitic syndrome with significant edema and cramping, 
partially relieved with quinine sulfate, propping up of the 
left leg, and compression stockings.  

As noted above, in evaluating the veteran's disability under 
the old criteria, a 60 percent rating requires persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation cyanosis, eczema, or 
ulceration.  We note that the veteran has been noted to 
suffer from persistent swelling, as well as eczema of the 
left calf.  The examiner also used the term "partially 
relieved" to describe the effectiveness of quinine sulfate, 
propping up of the left leg, and compression stockings on the 
veteran's edema.  Given that the words "partially relieved" 
can be interpreted as connoting incompleteness, the findings 
of significant edema on examination, and the veteran's 
contention that raising his left leg was not effective in 
readily relieving his edema, we find that the evidence as 
between a 40 percent and 60 percent rating does not support 
the higher rating by a preponderance, but is in relative 
equipoise, and we therefore give the benefit of the doubt to 
the veteran and award the higher of the two ratings.  
Therefore, under the reasonable doubt doctrine, where we find 
an approximate balance of positive and negative evidence on 
the merits of the claim, the benefit of the doubt is given to 
the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Since reasonable doubt as to the degree of the disability 
shall be resolved in the veteran's favor, the Board finds an 
increased evaluation to 60 percent is warranted for the 
veteran's service-connected DVT of the left leg under the 
schedular criteria in effect for section 4.104, DC 7121, 
prior to January 12, 1998.  

The Board notes that, since we are holding that a 60 percent 
disability rating is assignable for the DVT of the left leg 
under the old criteria, consideration will not be given to 
whether the disability would also warrant an increased rating 
to 60 percent under the new criteria.  In any future 
evaluation, however, consideration would be given to only the 
criteria in effect on and after January 12, 1998.  

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
observes that our grant of an increase to 60 percent has been 
granted through the exercise of the reasonable-doubt/benefit-
of-the-doubt doctrine and that, as discussed above, we do not 
find that the preponderance of the evidence fully supports 
even that evaluation.  Thus, with respect to a higher rating, 
we will simply note that the evidence does not show the 
presence of massive board-like edema with constant pain at 
rest so as to warrant a 100 percent rating under either the 
old or new criteria.  

As noted above, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In that regard, we note that, prior to the VA medical 
examination of October 1998, the medical evidence reflected 
findings on VA examination in June 1995 of DVT of the left 
leg, and treatment for the disorder in February 1997 at the 
VAMC in Charleston.  However, none of those records note 
specific findings with respect to whether the veteran's edema 
was readily relieved by recumbency or whether he suffered 
from moderate discoloration, pigmentation and cyanosis, 
eczema, or ulceration of his left leg.  Therefore, we find 
that at no time did the veteran exhibit, under the old or new 
rating criteria, the necessary evidentiary showing as to 
warrant an increased evaluation.  

2.  Soft Corn of the Left Foot 

Under applicable regulations, when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  The 
decision as to which diagnostic code should be applied in a 
given case is for the RO and the Board.  See Bierman v. 
Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 Vet.App. 532 
(1993) (en banc).  However, the rationale for selecting a 
specific diagnostic code must be explained.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Pursuant to section 4.20, the veteran's disability for a soft 
corn of the left foot has been rated under the provisions of 
DC 5284, "Foot injuries, other" of the Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  Under this Code, the 
veteran has been assigned a 10 percent disability rating.  A 
10 percent evaluation is warranted for moderate foot 
injuries, a 20 percent evaluation is warranted for moderately 
severe foot injuries, and a severe foot injury warrants a 30 
percent evaluation.  With actual loss of the foot, the 
condition would warrant a 40 percent disability rating.  We 
note that the veteran, prior to the Board's remand in June 
1998, had also been rated for his soft corn disorder under 
38 C.F.R. § 4.118, DC 7804, for superficial, tender, painful 
scars.  He is currently receiving the highest disability 
rating that would be available under that Code (10 percent).  

In reviewing the evidence of record, we note that, in August 
1998, Dr. Shromoff reported that the veteran suffered from 
painful soft corns and painful ambulation.  On VA examination 
in October 1998, the veteran was noted to suffer pain in his 
feet, with lesions between the 4th and 5th toes of the left 
foot.  In addition, the examiner noted that the veteran's 
gait was nonantalgic, without the use of any assistive 
device, and there was no limp and no other focal deficits.  
In November 1998, Dr. Nickles noted that the veteran had pain 
in his feet and that this caused him on occasion not to be 
able to wear shoes.  

As previously stated, the criteria for rating foot injuries 
under DC 5284 allow for a 20 percent rating when there is a 
moderately severe injury.  The term "moderately severe" is 
not defined by regulation.  However, the Board is cognizant 
that the overall regulatory scheme relating to the feet and 
toes contemplates 20 percent ratings in cases where problems 
include dorsiflexion of "all" toes unilaterally and marked 
tenderness under the metatarsal heads.  38 C.F.R. § 4.71a, DC 
5278 (1999) (no more than 10 percent is warranted even if the 
great toe is dorsiflexed, and there is definite tenderness 
under the metatarsal heads).  See also DC 5276 (1999) (no 
more than 10 percent is warranted where there is pain on 
manipulation and use of the feet, bilateral or unilateral).  

In this instance, given the veteran's complaints of foot 
pain, and findings during the most recent VA and non-VA 
examinations, we find that his disability does not 
approximate a moderately severe degree.  Thus, although the 
term "moderately severe" is not defined by regulation, when 
compared with other comparable ratings for the toes and feet, 
this term must be understood to require more than the degree 
of problems experienced by the veteran.  As suggested by the 
reference to DC's 5276 and 5278, above, even dorsiflexion of 
the great toe warrants no more than a 10 percent rating, 
which is also the case with pain on manipulation or use of 
the feet.  Consequently, we conclude that an increase under 
DC 5284 is not warranted.  

Therefore, the Board concludes that the criteria for an 
increased rating for a soft corn between the 4th and 5th toes 
of the left foot are not met.  In reaching this decision, we 
have considered the applicability of the benefit-of-the-
doubt/
reasonable-doubt doctrine, which, as discussed above, 
provides that, where the Board finds an approximate balance 
of positive and negative evidence as to the merits of the 
claim, the benefit of the doubt shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Here, however, the evidence preponderates against an 
increased rating, so that doctrine does not come into play.  

Finally, having determined that a rating in excess of 10 
percent is not warranted prospectively, the Board is aware 
that no issue as to the effective date for a disability 
rating has been developed on appeal at this time, and that 
such a determination is generally reserved for the RO, in the 
first instance.  However, as discussed above, judicial 
precedent has made it necessary for us to assess the record, 
in a case such as this, to ascertain whether the evidence 
would support a higher rating during an earlier stage of this 
claim, under the Fenderson precedent.  The law governing 
effective dates in claims for increased ratings, at 
38 U.S.C.A. § 5110(a), provides that "an award . . . shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
The implementing regulation, 38 C.F.R. § 3.400, specifies, at 
subsection (a), "[o]n basis of facts found" and, at 
subsection (o), "date of receipt of claim or date 
entitlement arose, whichever is later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We note that, when the 
veteran filed his claim for service connection for a soft 
corn of the left foot in May 1995, the RO rated his disorder 
as a noncompensable disability.  Prior to Dr. Shromoff's 
examination of the veteran in August 1998, a VAMC Charleston 
treatment record, dated in April 1997, noted treatment of the 
veteran's painful corns with debridement of macerated tissue 
from between the 4th and 5th toes of his left foot.  Based 
upon this treatment record, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
soft corn of the left foot met the criteria for a 10 percent 
evaluation on April 23, 1997, and thus a 10 percent rating 
should be assigned effective from that date, vice the August 
1998 effective date assigned by the RO.  We further find that 
a compensable rating is not warranted prior to that date.  
See Meeks v. West, 12 Vet.App. 352, 354-55 (1999), holding 
that a "down stream" rating need not be made retroactive to 
the date of the award of service connection if the evidence 
of record does not support retroactivity.

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson and Meeks 
cases is a "judgment call" based upon those recent Court 
precedents, and does not reflect error by the RO. 


ORDER

1. Entitlement to service connection for pseudofolliculitis 
barbae is denied.  

2. A 60 percent evaluation for DVT of the left leg is 
granted, under the schedular criteria in effect before 
January 12, 1998, subject to the laws and regulations 
governing the payment of monetary benefits.

3. Entitlement to a disability rating in excess of 10 
percent, for a soft corn between the 4th and 5th toes of the 
left foot, is denied.

4. A 10 percent evaluation for a soft corn between the 4th and 
5th toes of the left foot, effective from April 23, 1997, 
is granted, subject to the laws and regulations governing 
the payment of monetary benefits. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







